Case 4:19-cv-03935 Document 57 Filed on 07/23/21 in TXSD Page 1 of 2
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                  July 23, 2021
                                                               Nathan Ochsner, Clerk
Case 4:19-cv-03935 Document 57 Filed on 07/23/21 in TXSD Page 2 of 2
